Russell, J.
There being evidence from which it could be inferred that the corn raised in 1907 and sold to the garnishee was the proceeds or produced from part of the corn exempted and set apart to the claimant as head of a family in 1904, it was error, in sustaining the certiorari, to enter a final judgment holding that the purchase-price of the corn was subject to the garnishment, and subjecting it to the judgment in favor of the plaintiff in the fi. fa., even though the judge in his discretion might properly have granted a new trial. Judgment reversed.